DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed February 3, 2022.  Claims 1, 17, 18, 22, and 46 have been amended.  Claims 21 and 45 have been cancelled.  Claims 17-26 remain withdrawn.  

Claims 1-6, 9, 11, 12, 16, and 46 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20 and 22-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 12, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-6, 9, 11, 12, 16-20 and 22-26 and 46 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/GB2016/053390, filed November 2, 2016, which claims priority to GB Patent Application No. GB15193279, filed November 2, 2015.

 Withdrawal of Rejections:

	The rejection of claims 1-6, 9, 11, 12, 16, 45, and 46 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the invention as claimed.  The closest prior art of record is Songisepp et al.
Songisepp et al. teach Lactobacillus plantarum Tensia DSM 21380 for use as an antihypertensive probiotic, food product, pharmaceutical, and composition (Abs.; Para. 1, 28, claim 1, 10, 11), wherein Lactobacillus plantarum Tensia DSM 21380 is antihypertensive, and administration of this strain reduces blood pressure (Para. 30), thereby treating and/or preventing hypertension.
However, Songisepp et al. do not teach or render obvious Lactobacillus plantarum 2830 deposited at the European Collection of Cell Cultures under Accession Number 13110402.  This limitation, when taken in conjunction with the whole of the claimed composition and method, is not rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Claims 1-6, 9, 11, 12, 16-20 and 22-26 and 46 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653